Citation Nr: 0638497	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  02-10 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for degenerative disc 
disease (DDD) of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL


Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION

The appellant served on active military duty from August 1962 
to June 1963.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Huntington, West 
Virginia Regional Office (RO) of the United States Department 
of Veterans Affairs (VA). 

In June 1998, the appellant testified at a hearing before the 
RO, and a copy of that transcript is in the file.

Historically, it is noted that entitlement to service 
connection for a neck disorder was denied by the Board in 
April 2000 on the grounds that the claim was not well 
grounded. 

By correspondence received in March 2001, the appellant 
requested that this Board decision be "readjudicated." 
Accordingly, the RO notified the appellant that his claim was 
to be readjudicated under the new criteria of the Veterans 
Claims Assistance Act (VCAA).  

The RO subsequently denied service connection for a 
congenital fusion of the cervical spine, by rating action in 
January 2002.  The issue of service connection for DDD of the 
cervical spine was not addressed in the January 2002 rating 
decision.  

In October 2003, the Board denied entitlement to service 
connection for cervical fusion, and remanded the issue of 
entitlement to service connection for cervical DDD to the RO 
for development and de novo adjudication on the merits.

A rating decision/supplemental statement of the case dated in 
May 2004 denied entitlement to service connection for DDD of 
the spine.

The Board again remanded this claim in May 2005 for 
additional development. The case has now been returned to the 
Board.

FINDINGS OF FACT

Cervical DDD was not demonstrated in service, nor it 
manifested to a compensable degree within the first year 
following discharge from active duty.


CONCLUSION OF LAW

Cervical DDD was not incurred in or aggravated by military 
service, and may not be presumed to have been so incurred. 38 
U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in May 2001 and  
February 2004 correspondence, amongst other documents 
considered by the Board, generally fulfills the provisions of 
38 U.S.C.A. § 5103(a), save for a failure to provide notice 
addressing the type of evidence necessary to establish a 
disability rating and an effective date for the disability on 
appeal.  The claim was readjudicated in a March 2006 
supplemental statement of the case.  The failure to 
provide notice of the type of evidence necessary to establish 
a disability rating and an effective date for the disability 
on appeal is harmless because the Board has determined that 
the preponderance of the evidence is against the claim. 
Hence, any questions regarding what rating or effective date 
would be assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence and testimony. Thus 
any error in the timing was harmless, the appellant was not 
prejudiced, and the Board may proceed to decide this appeal.  
Simply put, there is no evidence that any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant. 

Criteria

Service connection will be granted if it is shown that the 
appellant suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  
 
Certain chronic disabilities, such as arthritis may be 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In deciding whether the appellant has a disability due to 
service, a diagnosis or opinion by a health care professional 
is not conclusive and is not entitled to absolute deference.  
It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995). In so doing, the Board may accept one 
medical opinion and reject others. Id.  At the same time, the 
Board is mindful that it cannot make an independent medical 
determination, and that it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another. Evans.

In addition, the Court has provided guidance for weighing 
medical evidence. The Court has held, for example, that a 
post-service reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence. Grover v. West, 12 Vet. App. 109, 112 
(1999). Further, a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  In addition, a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Of course, it goes without 
saying that every medical opinion must be within the scope of 
expertise of the medical professional who proffered it, Layno 
v. Brown, 6 Vet. App. 465 (1994), and a medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995). Finally, a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  In sum, the weight to be accorded the 
various items of medical evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.

Background

The appellant alleges that cervical DDD is the result of 
injuries he sustained as a result of a "beating" he 
received in service in September 1962.

Service medical records indicate that the appellant was seen 
for dental treatment in September 1962 after being "hit on 
face."  There are, however, no complaints pertaining to a 
cervical injury or disability at any time during service.  

In January 1974, the veteran was involved in a motor vehicle 
accident.  X-rays were taken of the cervical spine and 
disability was evident.  No prior history of a cervical 
disorder was noted. 

Private medical records indicate the appellant received 
treatment from Logan-Mingo Area Mental Health, Inc., between 
April 1976 and May 1980. In an April 1976 entry he reported 
hitting the left side of his neck on a bed rail when he was a 
child. He felt he had trouble with the left side of his body 
since that time. He also reported being beaten by his father. 
He also reported that his neck bothered him from when he was 
injured as a child. In an October 1979 entry the appellant 
reported being involved in a motor vehicle accident in August 
1979. He related that his head went through the windshield 
and he had cuts and bruises.
 
Private medical records including reports from Williamson 
Hospital and Alfredo R. Soliva, M.D., were received. An 
office note dated in July 1990, and signed R. Nadorra, 
recorded the veteran's complaint of neck and back pain 
following an accident 16 years earlier. In a letter dated 
October 1990, Rosario L. Nadorra, M.D., wrote that the 
veteran was being seen for chronic pain in the neck, 
shoulders and back, that had been diagnosed as cervical and 
lumbosacral spine osteoarthritis and fibrositis syndrome. 
Office notes dated in November 1990, December 1990, March 
1991, and June 1991, and signed by Dr. Nadorra, include an 
assessment of degenerative joint disease (DJD) of the neck. 
There was no reference to service or a service injury.

In a letter dated in February 1994, Clyde R. Snyder, M.D., 
noted the appellant's complaints of pain "in a lot of areas," 
Dr. Snyder found the appellant's neck to have "an arthritic 
feel to it." Dr. Snyder diagnosed, in part, substantial DJD. 
There was no reference to service.

In a statement dated March 1994, the appellant wrote that in 
September 1962, his sergeant beat him on the face, neck and 
back, and that since that beating he has had physical and 
mental problems of increasing severity.

In March 1996, Richard Salcido, M.D, examined the appellant 
noting his report of being beaten while in service and his 
complaints of neck and back pain. Physical findings included 
X-ray evidence of cervical DJD.  Dr. Salcido indicated that 
from a functional standpoint, the appellant had no 
significant physical impairments. Dr. Salcido did not relate 
the appellant's current neck condition to his period of 
service.

In a letter dated June 1996, the appellant's mother wrote 
that he did not have any medical or mental problems prior to 
entering the military.

Additional private medical records were received and include 
an October 1997 notation by Dr. Nadorra which noted that the 
appellant asked if his chronic neck pain could be related to 
his in-service beating. Dr. Nadorra assessed fibromyalgia and 
depression. Dr. Nadorra did not relate the appellant's neck 
complaints to his period of service.

VA outpatient treatment records indicate that appellant was 
seen in October 1997 for complaints of pain over the back of 
the neck on opening his jaw, and an ear infection. The 
examining physician assessed temporomandibular joint 
syndrome, arthritis, and externa otitis.  

A radiology report from Williamson Memorial Hospital, dated 
April 1998, indicated that the veteran had extensive 
degenerative cervical changes with disk space narrowing. 
Additional treatment records from Dr. Nadorra were also 
received. DJD and fibrositis were noted.

In June 1998, the appellant testified at a hearing before the 
RO that he had been severely beaten by his squad sergeant. 
After the incident, a dentist treated him.  The appellant 
testified that upon leaving service, he began drinking and 
taking illicit drugs to control his pain. He would also take 
drugs prescribed to others when he could obtain them. His 
pain reportedly progressed over time. The appellant explained 
his failure to seek treatment for his neck and back problems 
while in service on the mildness and transitory nature of the 
pain at that time. The first doctor to treat the appellant 
after military service was Ramon Pla, who practiced in 
Bedford, Ohio. The appellant was unsuccessful in his attempts 
to locate Dr. Pla and did not have a current address for him. 
Dr. Claude Snyder, Dr. Salcido, and Dr. Nadorra also treated 
him.

In a letter dated June 1998, from a friend, she wrote that 
she knew the appellant during the 1960's and that he would 
drink to the point of intoxication. On several occasions he 
told her that drinking was the only way he could deal with 
his pain.

In a letter received in July 1998, the appellant's wife wrote 
that she has known him for 32 years and that he often self-
treated his pain with alcohol. The appellant, according to 
his wife, currently experiences a lot of pain.

In a letter received in July 1998, the appellant's mother 
wrote that he lived in her home after leaving the service. 
The appellant drank a lot at that time and it appeared to his 
mother that something was wrong. The appellant told his 
mother of being hurt while in the military.

In a statement received in July 1998, the appellant wrote 
that he had attempted to locate Dr. Pla, but had been 
unsuccessful. He also attempted to contact Dr. Sheldon 
Greene, an associate of Dr. Pla, but was unsuccessful. The 
appellant contacted the Cacto Clinic in Charleston, were he 
received chiropractic treatment for one year, and was 
informed that any record pertaining to his treatment would 
have been routinely destroyed.

In a statement dated March 1999, the appellant wrote that he 
had testified truthfully during his hearing before the RO. He 
indicated that the beating damaged him mentally and 
physically. He took strong exception to the last sentence in 
the July 1998 statement of the case, in which the RO wrote 
that he had a history of multiple neck injuries as a child 
and after military service.

A VA examination in December 2001 noted the appellant's 
report of being beaten while in service; however, a review of 
the service medical records was silent as to any neck injury.  
At the time of discharge from service, the appellant did not 
complain of a neck impairment and the musculoskeletal 
examination at that time was normal.  The appellant claimed 
to have developed a progressive neck pain disorder over the 
years.  X-rays revealed congenital fusion of C3 and C4, and 
severe DJD throughout the cervical spine.  MRI revealed 
acquired spinal stenosis throughout the cervical spine C3-C4, 
and C4-C5 due to advanced spondylosis. There was severe disc 
disease C4-C5, C5-C6, and a bulging disc at C5-C6.  

Following the examination the impressions were congenital 
fusion C3-C4; DJD and DDD without radiculopathy and acquired 
cervical spinal stenosis, and right ulnar neuropathy. The 
examiner found that no neck condition was likely to be 
related to service.

The medical file contains voluminous treatment records going 
back to the 1970's.  These records note the appellant's self 
reported history of an in-service neck injury.  They do not, 
however, record any medical opinion linking cervical DDD to 
service.  Interestingly the file contains a dental entry 
dated in 1962 noting the veteran had been struck in the face, 
but neglects to mention any report that the appellant 
suffered a neck injury at any time inservice.  



Analysis

After reviewing the evidence of record, the Board is 
compelled to conclude that the preponderance of the evidence 
is against entitlement to service connection for DDD of the 
cervical spine.

Service medical records do not show complaints or findings 
pertaining to DDD of the cervical spine.  There is no medical 
evidence that DDD of the cervical spine was compensably 
disabling within one year after separation from active duty.  

The Board recognizes that a physical therapist in response to 
questions from the appellant noted that cervical spine damage 
could be caused by a hard blow to the left jaw.  In addition, 
Dr. Nadorra in a June 2001 notation noted that DDD may be 
caused by a traumatic event, but it was hard to say.  

The Board, however, assigns greater weight to the opinion 
provided by the VA examiner in December 2001who noted that 
DDD of the cervical spine was not likely due to service, 
because there is no indication that either the physical 
therapist or Dr. Nadorra thoroughly reviewed the claims file, 
to include the service medical records.  Indeed, since the 
service medical records are negative for complaints, 
diagnoses, or treatment related to cervical injury or 
cervical DDD it is apparent that those opinions rely 
primarily on the appellant's self- reported and 
unsubstantiated history of an in-service neck injury. As 
noted above, when a medical opinion relies at least partially 
on the appellant's rendition of his medical history, the 
Board is not bound to accept the medical conclusion, as it 
has no greater probative value than the facts alleged by the 
appellant. LeShore.  Hence, the Board concludes that these 
opinions have minimal probative value.

As to assigning greater weight to the opinion provided by the 
VA examiner that the service medical records did not show 
complaints, diagnoses, or treatment for cervical spine 
injuries, the Board acknowledges that lay witnesses are 
competent under the law to describe symptoms they have seen 
or experienced. King v. Brown, 5 Vet. App. 19, 21 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, for 
purposes of obtaining a medical opinion as to the origins of 
a disability, subsequent VA examiners are not obligated to 
accept the appellant's subjective statements as to the 
occurrence of the in-service complaints. In fact, the 
examiners' job is just the opposite.  They were to review the 
record and ascertain whether it included objective medical 
facts that supported the appellant's assertions.  Then using 
those facts, along with their medical expertise, provide an 
opinion as to the origins of the claimant's disabilities. 
This is what was done. Therefore, the Board assigns more 
evidentiary weight to the VA expert medical opinion.

The Board concludes that DDD of the cervical spine was 
neither incurred in nor aggravated by service, and it may not 
be presumed to have been so incurred.  As the preponderance 
of the evidence is against the claim for service connection, 
the benefit-of- the-doubt rule does not apply, and the claim 
must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for degenerative disc 
disease (DDD) of the cervical spine is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


